DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Specification and the 35 U.S.C. 112 1st and 2nd paragraph rejections set forth in the office action dated 8/11/2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 12-13, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (U.S. Publication No. 2006/0137293) in view of Muenzenberger et al. (U.S. Publication No. 2015/0135622).
Regarding claim 2, Klein discloses an elongate fire-rated strap (38’, Figs. 7-10) capable of sealing a linear wall gap, comprising a profile (30’, Fig. 10) formed of a first material, the profile comprising a first vertical leg (36’); an upper leg (34’) connecting upper end of the first leg; and a lower flange (portion below approximate 48’, Fig. 10) extending from a lower end of the first vertical leg, the lower flange including a curved portion (48’); and a fire-resistant material strip (28’).  Klein discloses a second vertical leg (36’), but does not disclose the second vertical is connected to the upper leg at an upper end or that the first and second vertical legs are configured to be positioned between a header track and a wallboard.  However, Muezenberger et al. teaches that it is known to have an elongate fire-rated strap (1, Fig. 3) that has a first and second vertical legs connected to an upper leg to form an elongated fire rated strap of a singular piece for the ease of assembly. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an elongate fire-rated strap that was made of a singular piece to simplify the assembly process.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the first vertical leg and second vertical leg located between a header track and a wallboard as there is a wallboard located on either side of the either track. Examiner points out that claim 2 reads upon the embodiment of Figure 45b, which does not have a priority date prior to 2015.  Therefore, priority date of Muenzenberger et al. is considered to predate that of Applicant’s invention of figure 45b, which appears to have a priority date of 01/15/2016. Therefore, the Muenzenberger et al. reference is considered to be prior art.

Regarding claim 3, Klein in view of Muezenberger et al. discloses the fire-resistant material strip (28’) is positioned within a bight between the first vertical leg and the second vertical leg.
Regarding claim 4, Klein and Muezenberger et al. both disclose a fire-resistant material strip that contacts inner sides of both the first vertical leg and the second vertical leg, but neither teaches a singular fire-resistant material strip that contacts both the inner sides of the first and second vertical leg.  However, Muezenberger et al. does teach multiple fire-resistant material strips along the perimeter of the fire-rated strap (1).    It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have one singular integral fire-resistant material strip to provide optimum protection, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
There would be no new or unpredicted results achieved from using a singular piece of material over multiple strips. Further, by providing one strip extending along the upper let from the first vertical leg to the second vertical leg, there would be no gap in coverage.  This would provide a better fire-resistant seal.  
Regarding claim 5, Klein further discloses “an upper end” of the fire-resistant material strip (28’) contacts the upper leg (Figs. 8 and 10).  
Regarding claim 6, Muezenberger et al. further discloses the upper end of the first vertical leg forms a first corner with the upper leg and the upper end of the second vertical leg forms a second corner with the upper leg (Fig. 7).
Regarding claim 7, Muezenberger et al. further discloses wherein first and second corners form 90-degree bends to form the bight (Figs. 8 and 10).
Regarding claim 8, Klein in view of Muezenberger et al. discloses a lower end of the second vertical member extends downwardly past a lower end of the fire-resistant material strip (28’, Figs. 8 and 10).
Regarding claim 9, Klein in view of Muezenberger et al. discloses the lower end of the second vertical member is spaced from the first vertical leg by a thickness of the fire-resistant material strip (28’) as modified with respect to claim 4 above.
Regarding claim 10, Klein in view of Muezenberger et al. discloses the lower end of the second vertical member (36’) is spaced from the lower flange.  As shown in figure 8, the first and second legs are spaced apart and the second leg is also spaced apart from the flange.  
Regarding claim 12, Klein discloses the fire-resistant material strip comprises an intumescent material (Para [0027]).
Regarding claim 13, Klein discloses the lower flange includes a kick-out (48’) to allow passage for framing screws when installed within a head of wall assembly.
Regarding claim 15, Klein discloses the first material as set forth above as being a metal (Para [0024]), but does not disclose the metal as being steel.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have selected steel as the first material to provide the strength and durability as desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a well-known material such as steel for building components.
Regarding claim 16, Klein in view of Muezenberger et al. discloses the first vertical leg (36’) comprises a first planar section (along the height) and the second vertical leg (36’) comprises a second planar section (along the height).
Regarding claim 17, Klein in view of Muezenberger et al. discloses wherein the fire-resistant material strip (28’) is positioned between the first and second planar sections.
Regarding claim 18 Klein discloses the fire-resistant material strip (28’) is attached with the first vertical leg (Figs. 8-10).
Claims 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (U.S. Publication No. 2006/0137293) and Muenzenberger et al. (U.S. Publication No. 2015/0135622) further in view of Pilz et al. (U.S. Patent No. 8, 595, 999).
Regarding claim 14, Klein and Muenzenberger discloses the elongate fire-rated strap having a curved portion (48’) as set forth above, but does not disclose the curved portion the curved portion of the lower flange to include a hem.  However, Pilz et al. teaches that it is known to have a fire-rated strap (20, Fig. 8) with a curved portion (70) that includes a hem.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a curved portion of the lower flange to include a hem to provide added material for protection to the strip and the strap when being cycled with a fastener.
Regarding claim 19, Klein and Muezenberger et al. discloses a wall assembly comprising the elongate fire-rated strap as set forth in claim 2, further including a header track (14) configured to be coupled to a surface of an overhead structure, the header track having a web (approximate 26’, Fig. 8) and first and second flanges (approximate 24’) extending from the web in the same direction, wherein each of the first and second flanges is substantially planar such that the track defines a substantially U-shaped cross section; at least one stud (16’) coupled to the header track, an upper end of the stud located between the first and second flanges; at least one wallboard (24’) coupled to the stud, an upper end of the wallboard overlapping the first flange of the header track; a deflection gap (25’) formed between the upper end of the wallboard and the surface of the overhead structure, the deflection gap being variable between a closed position and an open position, but does not disclose-3-Application No.: 17/129511 Filing Date:December 21, 2020wherein the elongate fire-rated strap is positioned between the first flange of the header track and the wall board and the elongate fire-rated strap is attached with the first flange.  However, Pilz teaches that it is known to have a wall assembly (Fig. 3) with a fire-rated strap (20) positioned between a first flange (approximate 48) of a header track (42) and a wall board (50) and the elongate fire-rated strap is attached with the first flange.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have positioned the fire-rated strap to be attached with the first flange to provide better fire rating by continuously providing the gap with additional metallic material with fire rating material oppose to having a wallboard therebetween. 
Claims 2, 11-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilz et al. (U.S. Patent No. 8, 595, 999) in view of Muenzenberger et al. (U.S. Publication No. 2015/0135622).
Regarding claim 2, Pilz et al. discloses an elongate fire-rated strap (Figs. 3 and 8) capable of sealing a linear wall gap, comprising a profile (20, Fig. 8) formed of a first material, the profile comprising a first vertical leg (24); an upper leg (22) connecting upper end of the first leg; and a lower flange (70, Fig. 8) extending from a lower end of the first vertical leg, the lower flange including a curved portion (76); and a fire-resistant material strip (30).  Pilz et al. disclose a second vertical leg (24, Fig. 3), but does not disclose the second vertical that is connected to the upper leg at an upper end or that the first and second vertical legs are configured to be positioned between a header track and a wallboard.  However, Muezenberger et al. teaches that it is known to have an elongate fire-rated strap (1, Fig. 3) that has a first and second vertical legs connected to an upper leg to form an elongated fire rated strap of a singular piece for the ease of assembly. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an elongate fire-rated strap that was made of a singular piece to simply the assembly process. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the first vertical leg and second vertical leg located between a header track and a wallboard as there is a wallboard located on either side of the either track.
Regarding claim 11, Pilz et al. discloses the fire-resistant material strip (30) is applied to an outer side of the upper end of the first vertical leg and the fire-resistant material strip extends upwardly past above the upper end of the first vertical leg (Fig. 8).
Regarding claim 12, Pilz et al. discloses the fire-resistant material strip (30) comprises an intumescent material (Col. 7, lines 16-17).
Regarding claim 13, Pilz et al. discloses the lower flange (70) includes a kick-out (72) to allow passage for framing screws when installed within a head of wall assembly.
Regarding claim 14, Pilz et al. discloses the curved portion (76) of the lower flange includes a hem.
Regarding claim 15, Pilz et al. discloses the first material comprises steel (Col. 6, lines 13-15).
Regarding claim 19, Pilz et al. in view of Muezenberger et al. discloses a wall assembly (Figs. 3 and 8) comprising the elongate fire-rated strap of Claim 2, a header track (42) configured to be coupled to a surface of an overhead structure, the header track having a web (approximate 52, Fig. 3) and first and second flanges (approximate 48) extending from the web in the same direction, wherein each of the first and second flanges is substantially planar such that the track defines a substantially U-shaped cross section; at least one stud (46) coupled to the header track, an upper end of the stud located between the first and second flanges; at least one wallboard (50) coupled to the stud, an upper end of the wallboard overlapping the first flange of the header track; a deflection gap (space between wall board and ceiling) formed between the upper end of the wallboard and the surface of the overhead structure, the deflection gap being variable between a closed position and an open position; -3-Application No.: 17/129511 Filing Date:December 21, 2020wherein the elongate fire-rated strap is positioned between the first flange of the header track and the wall board and the elongate fire-rated strap is attached with the first flange (Fig. 3).

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill in the art would not combine Klein and Muezengerger because it would add unnecessary cost and complexity to Klein and that Klein already teaches a fireblock device that can already function with one vertical leg, so one of ordinary skill in the art would have no reason to combine Muenzenberge’s insulating strip with Klein’s fireblock and does not teach that the first and second vertical legs are located on the same side of the stud; or that Klein does not have a second vertical leg and cannot disclose a fire resistant material strip that contacts inner side of both first and second vertical legs and Muezengerger teaches having material strips with distance in between them to form a sections where no insulating material is arranged and one skilled would have no reason to have one singular fire-resistant material strip.
In response to Applicant’s arguments, Examiner respectfully disagrees.  In the remarks, Applicant argues that the first and second vertical legs are located on the same side of a stud between a header track and wallboard.  However, Applicant’s claim language only recites that the first and second vertical legs are configured to be located between a header track and a wallboard.  The Applicant has not specified any one particular or singular wallboard, but just a wallboard.  In broadest and most reasonable interpretation, the Examiner contends that Klein in view teaches a profile meeting those limitations.  Although Applicant argues that the combination of the prior art would result in unnecessary cost and complexity, it would not preclude any other shapes or a singular fire-resistant material from being contemplated or utilized.  On the contrary, a singular unitary profile that comprised of an upper connection leg and two vertical legs are well known and the combination of a singular fire-resistant material strip attached thereto would allow for a manufacturing and assembly process that was more streamlined.  The Examiner maintains that the combination of references teaches and suggest the invention as it is claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633